Title: To Alexander Hamilton from William S. Smith, 8 November 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Camp Novr. 8th. 1799.
          
          The General Court martial whereof Lt. Colo. Ogden is President, met agreably to interior orders on Monday last, I wrote to the assistant Adjt. General, that if Lt. Hoffman was to be brought before this Court, it would be necessary to order Lt. Wands from Poughkeepsie to attend the Court, and that there might be no delay, gave Mr. Ellery his address, enclosed is his answer—
          I would wish to know whether I am considered as having the question of Lts. Hoffman & Ladlie in my hands & competent to call them to this Court or not, if I have, I seek information where to apply for evidence in the case of Lt. Ladlie, I suppose however that as the arrests issued from the Adjutant Generals office, that I was correct in addressing myself as I did, and that it was the duty of that officer, to give the necessary directions, relative to the offenders who were to be brought before  a Court, instituted by The Commanding General, I am induced to trouble you on the Subject, that no blame may be attached to my Conduct, should the Court pass without having these questions submitted not conceiving in the present situation,  that I can with propriety move — these subjects, without your particular instructions either addressed to me or the President of the Court, & would also submit to your Consideration whether an order is not necessary from Head Quarters even to present to the Court, the Prisoners, confined in the respective Qr. Guards of the Regiment composing this Camp. I have the Honor to be with great Respect, Sir, Your most Obedt Humble Servt.
          
            W. S. Smith 12th. Regt
          
        